In a declaratory judgment action, plaintiff appeals from an order of the Supreme Court, Kings County (Shaw, J.), entered January 28, 1981, which granted defendant’s motion to dismiss the complaint for failure to state a cause of action. Order reversed, on the law, without costs or disbursements, and motion denied. Defendant’s time to answer is extended until 20 days after service upon it of a copy of the order to be made hereon, with notice of entry. Plaintiff is a building owner that is directly affected by subdivision 2 of section 755(2)-7.0 of the New York City Administrative Code (providing, in part, that building owners shall “remove garbage, refuse, litter, debris and other offensive material between the curbstone abutting the building or premises and the roadway area extending one and one-half feet from the curbstone into the street on which the building or premises front”). As such, plaintiff, whether or not it has ever been charged with or found guilty of violating the Administrative Code provision, has the requisite standing to bring a declaratory judgment action challenging the constitutionality of the provision. (See, generally, 24 Carmody-Wait 2d, NY Prac, § 147:28; Uniform Declaratory Judgments Act, 12 Uniform Laws Ann., § 2; Interest Necessary to Maintenance of Declaratory Determination of Validity of Statute or Ordinance, Ann., 174 ALR 549.) Damiani, J. P., Titone, Mangano and Gibbons, JJ., concur.